Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 1 of 7




                Exhibit 2
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 2 of 7
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 3 of 7
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 4 of 7
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 5 of 7
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 6 of 7
Case 2:21-ap-01116-BR Doc 9-2 Filed 09/15/21       Entered 09/15/21 13:23:15   Desc
                    Declaration of Kevin Brawner   Page 7 of 7
